 Case 2:06-cv-00700-TC Document 276 Filed 01/22/21 PageID.3690 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF UTAH

EUGENE SCALIA, SECRETARY OF
LABOR, UNITED STATES
DEPARTMENT OF LABOR,                       Civil Action No. 2:06-cv-00700 TC

     PLAINTIFF,
v.
                                           PAR 2’S SUPPLEMENTAL RESPONSE
PARAGON CONTRACTORS CORP.                  TO PLAINTIFF’S MOTION FOR
and BRIAN JESSOP, individually             PRELIMINARY INJUNCTION AND TO
                                           COMPEL BUSINESS RECORDS AND IN
     DEFENDANTS,                           CAMERA DEPOSITION TESTIMONY

PAR 2 CONTRACTORS, LLC,

     INTERVENOR DEFENDANT.


       Pursuant to the Court’s Order [Doc. 272], Intervenor Defendant Par 2 Contractors,

LLC (“Par 2”) provides the following supplemental response to the Secretary of Labor’s

Motion for Preliminary Injunction and to Compel Business Records and in Camera

Deposition Testimony [Doc. 267]. This supplemental response incorporates the response

[Doc. 270] that Par 2 previously filed with respect to the Secretary’s Motion.

       The Secretary questions the legitimacy of Par 2’s decision to winddown its

business operations. From the Secretary’s perspective, Par 2 is an indentured servant and

can never cease its business operations. The Secretary’s perspective is of course illogical

and legally untenable, as it cannot force Par 2 to continue to operate. Yet, the Secretary

filed its Motion to request certain business records from Par 2 and to depose a

representative from Par 2 to learn more about its decision to winddown. Par 2 does not


                                             1
 Case 2:06-cv-00700-TC Document 276 Filed 01/22/21 PageID.3691 Page 2 of 5




object to the Secretary’s requests and believes the parties could have resolved this issue

through normal discovery and without the need for a motion and Court intervention. Par

2 does object, however, to the scope of the Secretary’s document requests because some

are exceedingly broad and unrelated to Par 2’s decision to winddown its business

operations.

      Attached as Exhibit 2 to the Secretary’s Motion is a list of documents it requests

from Par 2. Par 2 provides the following responses and objections to each request:

      Request 1:    Par 2 agrees to produce its tax returns for 2017, 2018, and 2019. Its

                    tax returns for 2020 are not yet complete.

      Request 2:    Par 2 does not have “audited” financial statements; however, its tax

                    returns would provide the same financial information.

      Request 3:    Par 2 agrees to produce a financial statement for 2020. The tax

                    returns for 2017, 2018, and 2019 would contain the same

                    information.

      Request 4:    Par 2 objects to producing its bank statements. Its tax returns for

                    2017, 2018, and 2019, and its financial statement for 2020 will

                    provide the same information.

      Request 5:    This request is duplicative. Par 2 agrees to produce its tax returns

                    for 2017, 2018, and 2019, and to produce its financial statement for

                    2020.




                                            2
Case 2:06-cv-00700-TC Document 276 Filed 01/22/21 PageID.3692 Page 3 of 5




    Request 6:   Part 2 objects to producing copies of contracts for jobs performed

                 during the past three years. These contracts are irrelevant to its

                 decision to winddown its business operations.

    Request 7:   Par 2 does not have an operating agreement, shareholder agreement,

                 stock ledger, asset purchase or sale agreement, or other requested

                 documents. The only corporate documents that exist are those filed

                 with the Utah Division of Corporations, which the Secretary already

                 has or can pull directly from the public website.

    Request 8:   Par 2 objects to producing copies of business licenses, permits, and

                 registrations. Its tax returns and financial statement will provide the

                 information the Secretary seeks regarding its business operations.

    Request 9:   Par 2 objects to producing copies of its insurance policies. Insurance

                 policies are irrelevant to its decision to winddown its business

                 operations.

    Request 10: Par 2 does not have any promissory notes or other documents

                 evidencing any money owed to Par 2.

    Request 11: Par 2 does not have any deeds, bills of sale, or other documents

                 prepared in connection with any transfer made by Par 2 by gift, sale,

                 or otherwise within the last three years.

    Request 12: Par 2 does not have any deeds, leases, contracts, or other documents

                 representing any ownership interest in any real property.


                                         3
 Case 2:06-cv-00700-TC Document 276 Filed 01/22/21 PageID.3693 Page 4 of 5




       Par 2 is willing to provide its tax returns and financial statement, which will

contain the financial information the Secretary needs to analyze Par 2’s decision to

winddown its business operations. If the Secretary has follow-up questions, Par 2 is

willing to have its representative sit for a deposition.

       For these reasons, as well as those set forth in Par 2’s original response, Par 2

requests that the Court deny the Secretary’s Motion and instead issue an order directing

Par 2 to produce its tax returns for 2017, 2018, and 2019, to produce a financial statement

for 2020, and to designate a representative to sit for a deposition in the event the

Secretary has follow-up questions.

       Dated on January 22, 2021.

                                            BARRETT & MATURA, P.C.



                                            By:    /s/ Jeffrey C. Matura
                                                   Jeffrey C. Matura
                                                   8925 East Pima Center Pkwy,
                                                   Suite 215
                                                   Scottsdale, Arizona 85258

                                                   Attorneys for Par 2 Contractors, LLC




                                               4
 Case 2:06-cv-00700-TC Document 276 Filed 01/22/21 PageID.3694 Page 5 of 5




                           CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was served on January 22, 2021 through the
Court’s CM/ECF system on the following parties:

Karen E. Bobela
Nicholas C. Geale
James E. Culp
John Rainwater
Lydia Tzagoloff
Alicia A.W. Truman
United States Department of Labor
Office of the Solicitor
1244 Speer Blvd., Suite 515
Denver, Colorado 80204-3516
Attorneys for Plaintiff Department of Labor

Rick J. Sutherland
Jackson Lewis PLLC
222 South Main Street, Suite 500
Salt Lake City, Utah 84101
Attorneys for Defendants Paragon Contractors Corp.
and Brian Jessop
/s/ Susan Saville
Susan Saville




                                              5
